                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                         )
                                               )       Case No. 3:19-bk-05006
BHARAT K PATEL                                 )       Chapter 11
                                               )       Judge Walker
                                               )
                                               )
                                               )
        Debtor.                                )

         ORDER AND NOTICE OF HEARING ON DISCLOSURE STATEMENT

        To the Debtor, his creditors, and other parties-in-interest:
        A Disclosure Statement and Original Chapter 11 Plan having been filed under Chapter 11 of
the Bankruptcy Code by the Debtor on or about August 13, 2020, it is ORDERED and NOTICE is
hereby given that:


        1)     The hearing to consider approval of the Disclosure Statement shall be held at
__________________________________________________ on __________________________,
at _______ a.m.


        2)     __________________ is fixed as the last day for filing and serving in accordance
with Rule 3017(a) of the Federal Rules of Bankruptcy Procedure written Objections to the Disclosure
Statement.


        3)     Within ______ days after the entry of this Order, the Debtors shall transmit the
Disclosure Statement and Original Chapter 11 Plan to the Debtor, Trustee, United States Trustee,
each committee appointed pursuant to Section 1102 of the Bankruptcy Code, and any creditor and
party-in-interest who has requested or requests in writing a copy of the Disclosure Statement and
Original Chapter 11 Plan.


      4)     Request for copies of the Disclosure Statement and Original Chapter 11 Plan shall be
Case 3:19-bk-05006 Doc 40 Filed 08/13/20 Entered 08/13/20 09:14:24 Desc Main
                                 Document        Page 1 of 2
mailed to the Debtors, c/o Steven L. Lefkovitz, 618 Church Street, Suite 410, Nashville, Tennessee
37219.

           THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                 AS INDICATED AT THE TOP OF THE FIRST PAGE.

APPROVED FOR ENTRY:

LEFKOVITZ & LEFKOVITZ

/S/ STEVEN L. LEFKOVITZ
Steven L. Lefkovitz, No. 5953
Attorney for Debtors
618 Church Street, Suite 410
Nashville, Tennessee 37219
Phone: (615) 256-8300 Fax: (615) 255-4516
Email: slefkovitz@lefkovitz.com




Case 3:19-bk-05006      Doc 40    Filed 08/13/20 Entered 08/13/20 09:14:24            Desc Main
                                  Document     Page 2 of 2
